Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of September 28, 2012 (this
“Amendment”) is entered into among ONLINE RESOURCES CORPORATION, a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of February 21, 2007 (as
amended by that certain First Amendment to Credit Agreement dated as of
November 30, 2009, that certain Second Amendment to Credit Agreement dated as of
September 29, 2011 and as may be further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested and the Lenders have agreed to amend certain
terms of the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetic order:

“Lawlor Letter of Credit” means that certain Irrevocable Standby Letter of
Credit No. 68063180 dated November 25, 2011 issued by Bank of America, N. A. to
Matthew P. Lawlor, as beneficiary.

“Third Amendment Effective Date” means September      , 2012.

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Aggregate Revolving Commitments” set forth therein and replacing
it with the following:

“Aggregate Revolving Commitments” means the Revolving Commitments of all of the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Third Amendment Effective Date is $12,000,000; provided,
however, upon the earliest to occur of (x) the receipt and cancellation of the
original Lawlor Letter of Credit by the L/C Issuer, (y) the L/C Issuer’s
honoring of any draw or presentation upon the Lawlor Letter of Credit by the
beneficiary thereunder, and (z) November 30, 2012, the Aggregate Revolving
Commitments shall automatically and without further notice immediately be
reduced to $5,000,000



--------------------------------------------------------------------------------

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Letter of Credit Sublimit” set forth therein and replacing it
with the following:

“Letter of Credit Sublimit” means an amount equal to $10,000,000; provided,
however, upon the earliest to occur of (x) the receipt and cancellation of the
original Lawlor Letter of Credit by the L/C Issuer, (y) the L/C Issuer’s
honoring of any draw or presentation upon the Lawlor Letter of Credit by the
beneficiary thereunder, and (z) November 30, 2012, the Letter of Credit Sublimit
shall automatically and without further notice immediately be reduced to
$1,555,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving Commitments.

(d) Section 2.03(a)(ii)(B) of the Credit Agreement is hereby amended to delete
such subsection and replace it with the following:

(A) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; provided that the Letters of Credit identified on Schedule 2.03 may
be extended to have expiry dates after the Letter of Credit Expiration Date, so
long as any such expiry date is no later than December 31, 2013.

(e) Section 2.03 of the Credit Agreement is hereby amended by adding the
following new subsection (vii):

(vii) Upon the Borrower’s repayment of all Obligations other than the L/C
Obligations, in full and in cash, on or before the Maturity Date, and provided
the cash collateral held by the Administrative Agent upon the Maturity Date
equals or exceeds the 102% of the amount of the outstanding L/C Obligations at
that time, the obligation of the Lenders to reimburse the LC Issuer for any
Unreimbursed Amount for any drawings occurring after the Maturity Date shall
terminate.

(f) Schedule 2.01 of the Credit Agreement is hereby amended in its entirety to
read as provided as Schedule 2.01 attached hereto.

(g) The Credit Agreement is hereby amended to insert, in the appropriate
numerical order, a new schedule as provided as Schedule 2.03 attached hereto.

2. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantor, the Administrative Agent and each of
the Lenders;

(b) the Borrower shall have pledged and deposited with or delivered to the
Administrative Agent, as collateral for Obligations of Lenders, cash or deposit
account balances in the amount of $1,584,257.98 (which amount equals 102% of the
obligations of the Letters of Credit set forth on Schedule 2.03 to the Credit
Agreement), pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer; and

(c) receipt by the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as successor to BAS, of all fees due and owing to them,
together with reimbursement for all reasonable expenses of the Administrative
Agent (including, without limitation, the fees and expenses of Moore & Van
Allen, PLLC, counsel to the Administrative Agent).



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) The Credit Agreement (as modified by this Amendment), and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

(b) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against it in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment other than those which have been obtained and are in
full force and effect.

(c) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects on and as
of the date hereof) as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:  

ONLINE RESOURCES CORPORATION,

a Delaware corporation

  By:  

LOGO [g406151g33l14.jpg]

  Name: Joseph L. Cowan   Title: President and CEO GUARANTOR:  

PRINCETON ECOM CORPORATION,

a Delaware corporation

  By:  

Online Resources Corporation,

Its Sole Stockholder

    By:  

LOGO [g406151g67c88.jpg]

    Name: Joseph L. Cowan     Title: President and CEO ADMINISTRATIVE AGENT:  
BANK OF AMERICA, N.A.   By:  

 

  Name:   Title: LENDERS:  

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

  By:  

 

  Name:   Title:   SILICON VALLEY BANK   By:  

 

  Name:   Title:

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:   

ONLINE RESOURCES CORPORATION,

a Delaware corporation

   By:  

 

   Name: Joseph L. Cowan    Title: President and CEO GUARANTOR:   

PRINCETON ECOM CORPORATION,

a Delaware corporation

   By:  

Online Resources Corporation,

Its Sole Stockholder

     By:  

 

     Name: Joseph L. Cowan      Title: President and CEO ADMINISTRATIVE AGENT:
   BANK OF AMERICA, N.A.    By:  

LOGO [g406151g36y10.jpg]

   Name: Angela Larkin    Title: Assistant Vice President LENDERS:   

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

   By:  

 

   Name:      Title:      SILICON VALLEY BANK    By:  

 

   Name:      Title:  

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:   

ONLINE RESOURCES CORPORATION,

a Delaware corporation

   By:  

 

   Name: Joseph L. Cowan    Title: President and CEO GUARANTOR:   

PRINCETON ECOM CORPORATION,

a Delaware corporation

   By:   Online Resources Corporation,      Its Sole Stockholder      By:  

 

     Name: Joseph L. Cowan      Title: President and CEO ADMINISTRATIVE AGENT:
   BANK OF AMERICA, N.A.    By:  

 

   Name:    Title: LENDERS:   

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

   By:  

LOGO [g406151g62w96.jpg]

   Name: Michael J. Radcliffe    Title: Senior Vice President    SILICON VALLEY
BANK    By:  

 

   Name:    Title:

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:   

ONLINE RESOURCES CORPORATION,

a Delaware corporation

   By:  

 

   Name: Joseph L. Cowan    Title: President and CEO GUARANTOR:   

PRINCETON ECOM CORPORATION,

a Delaware corporation

   By:  

Online Resources Corporation,

Its Sole Stockholder

     By:  

 

     Name: Joseph L. Cowan      Title: President and CEO ADMINISTRATIVE AGENT:
   BANK OF AMERICA, N.A.    By:  

 

   Name:    Title: LENDERS:   

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

   By:  

 

   Name:    Title:    SILICON VALLEY BANK    By:  

LOGO [g406151g32z93.jpg]

   Name: Philip T. Silvia III    Title: Vice President

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

LOGO [g406151g44q45.jpg]

Name: DAVID A. BENNETT Title: VICE PRESIDENT

 

CAPITAL ONE NA By:  

 

Name: Title:

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

 

Name: Title:

 

CAPITAL ONE NA By:  

LOGO [g406151g23h05.jpg]

Name: Bryan Pyncher Title: SVP

ONLINE RESOURCES CORPORATION

THIRD AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

(a) Prior to the expiration of the original Lawlor Letter of Credit, its
cancellation undrawn, or the Borrower’s repayment in full of all draws or
presentations thereunder:

 

Lender

   Revolving
Commitment      Pro Rata Shares     Term Loan
Commitment      Pro Rata Shares  

Bank of America, N.A.

   $ 9,000,000.00         75.000000000 %    $ 3,284,084.69         29.191863911
% 

Silicon Valley Bank

   $ 3,000,000.00         25.000000000 %    $ 3,511,682.23         31.214953156
% 

SunTrust Bank

   $ 0.00         0.000000000 %    $ 4,057,174.26         36.063771200 % 

Capital One NA

   $ 0.00         0.000000000 %    $ 397,058.82         3.529411733 % 

Total

   $ 12,000,000.00         100.000000000 %    $ 11,250,000.00        
100.000000000 % 

(b) Following the expiration of the original Lawlor Letter of Credit, its
cancellation undrawn, or the Borrower’s repayment in full of all draws or
presentations thereunder:

 

Lender

   Revolving
Commitment      Pro Rata Shares     Term Loan
Commitment      Pro Rata Shares  

Bank of America, N.A.

   $ 3,750,000.00         75.000000000 %    $ 3,284,084.69         29.191863911
% 

Silicon Valley Bank

   $ 1,250,000.00         25.000000000 %    $ 3,511,682.23         31.214953156
% 

SunTrust Bank

   $ 0.00         0.000000000 %    $ 4,057,174.26         36.063771200 % 

Capital One NA

   $ 0.00         0.000000000 %    $ 397,058.82         3.529411733 % 

Total

   $ 5,000,000.00         100.000000000 %    $ 11,250,000.00        
100.000000000 % 



--------------------------------------------------------------------------------

Schedule 2.03

LETTERS OF CREDIT EXPIRATION DATE EXCEPTIONS

 

L/C Number

   Issue Date    Expiry Date    Beneficiary Name    Amount  

03065581

   October 18, 2004    October 31, 2012    Meadows IV, LLC    $ 1,029,538.97   

03084483

   September 28, 2006    December 31, 2012    650 College Road Associates L.P.
   $ 477,566.00   

03095981

   November 5, 2008    October 31, 2012    Meadows IV, LLC    $ 46,089.13   